ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 4 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent 10,855,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest a vehicular camera module, said vehicular camera module comprising: an imager printed circuit board accommodated in said camera housing, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board; a processor printed circuit board accommodated in said camera housing; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board; a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with at least one selected from the group consisting of (i) the second side of said imager printed circuit board and (ii) said processor printed circuit board; wherein said heat transfer element is in thermal conductive contact with an active cooling element; wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle; and wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element, in combination with the other elements of the claim.  The closest prior art of record, Park in view of Karaki and further in view of Zhang discloses a vehicular camera with an active cooling element, however the combination fails to teach or suggest “wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board; a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with at least one selected from the group consisting of (i) the second side of said imager printed circuit board and (ii) said processor printed circuit board; wherein said heat transfer element is in thermal conductive contact with an active cooling element; wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle; and wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element” as currently claimed.
Claims 2-11 are allowable due to their dependence on claim 1.
Claim 17 is allowable because the prior art of record fails to teach or suggest a vehicular camera module, said vehicular camera module comprising: wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board; a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with the second side of said imager printed circuit board, and wherein said heat transfer element extends through an aperture of said processor printed circuit board; wherein said heat transfer element is in thermal conductive contact with an active cooling element; wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle; wherein said vehicular camera module is configured to be disposed at the vehicle so as to view exterior of the vehicle; and wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element, in combination with the other elements of the claim. The closest prior art of record, Park in view of Karaki and further in view of Zhang discloses a vehicular camera with an active cooling element, however the combination fails to teach or suggest “a vehicular camera module, said vehicular camera module comprising: wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board; a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with the second side of said imager printed circuit board, and wherein said heat transfer element extends through an aperture of said processor printed circuit board; wherein said heat transfer element is in thermal conductive contact with an active cooling element; wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle; wherein said vehicular camera module is configured to be disposed at the vehicle so as to view exterior of the vehicle; and wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element” as currently claimed.
Claims 18-21 are allowable due to their dependence on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696